Citation Nr: 0838285	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral tinnitus. 


FINDINGS OF FACT

The veteran's current bilateral tinnitus first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for 
certain chronic diseases, including tinnitus, will be 
rebuttably presumed if they manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran contends that he was exposed to acoustic trauma 
during basic training and as a result of his duties as a 
combat engineer.  He contends he attended repeated portions 
of basic training four times, first due to an illness and 
then because he was transferred to two other companies.  As a 
combat engineer, he primarily constructed bridges, which 
involved using heavy equipment such as pile drivers, 
caterpillars, and dump trucks, sometimes in close proximity 
to the front lines.  He also aided in blowing up buildings 
and bridges.  He contends he was afforded no ear protection 
for his duties.  Post-service, the veteran worked as a carpet 
installer for 40 years and claims that he had minimal noise 
exposure.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss or tinnitus.  On 
examination prior to separation from service, examination of 
the ears revealed no abnormalities.  Additionally, the 
veteran's service records do not demonstrate that he 
participated in combat.  As there is no evidence that the 
veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, the veteran's in-service 
duties are consistent with exposure to acoustic trauma, and 
therefore the Board finds the veteran's statements regarding 
in-service noise exposure to be credible and consistent with 
his military service.  38 U.S.C.A. § 1154(b) (West 2002).  
Significantly, the veteran has been service connected for 
hearing loss as a result of his in-service exposure to 
acoustic trauma.  Therefore, the Board finds that in-service 
exposure to acoustic trauma is conceded.  However, even where 
acoustic trauma is shown in service, the evidence must show 
that any current tinnitus is related to that acoustic trauma 
during service.

As tinnitus was not shown in service, a showing of continuity 
of symptoms after discharge is required to support the 
veteran's claim for service connection of his current 
tinnitus condition.  38 C.F.R. § 3.303(b).  While the veteran 
asserts that he initially noticed tinnitus during his period 
of active service, the first post-service medical evidence 
showing a complaint of tinnitus is not dated until March 
2001, when the veteran underwent an audiological exam by a 
private physician.  He reported a 20 year history of hearing 
loss, as well as a noticeable hissing in each ear when in a 
quiet environment.  The audiological examination revealed 
bilateral sensorineural hearing loss that met VA's standards 
for consideration as a disability.  38 C.F.R. § 3.385.  The 
physician's assessment does not mention tinnitus and an 
opinion regarding tinnitus was not offered.  

In October 2002, the veteran was examined by another private 
physician for a recurring middle ear infection.  The veteran 
reported feeling fullness and blockage in both ears and was 
diagnosed with bilateral secretory otitis media.  He was 
treated for that condition by the physician for at least the 
next two years.  To remove the cerumen and debris, the 
veteran received repeated aspiration and debridement 
procedures, as well as a left myringotomy on two occasions.  
He reported to the physician that he had previously received 
tubal debridement procedures for a middle ear problem about 
thirty years earlier.  The physician notes on many of the 
veteran's treatment records that the veteran believes his 
exposure to in-service acoustic trauma was the cause of his 
hearing loss.  Only one treatment record dated June 2003 
references tinnitus, when the veteran recollected noticing a 
ringing in his ears after being on the firing range during 
basic training.  No opinion regarding the etiology of any 
current tinnitus was offered. 

In a VA medical opinion dated October 2003, a physician 
examined the veteran and reviewed the claims file.  The 
physician opined that while it was possible the veteran 
sustained slight to mild hearing loss during his service, it 
was more likely that the veteran's hearing loss and tinnitus 
was related to other factors.  The examiner concluded that 
the veteran's pattern of hearing loss did not resemble noise 
induced hearing loss; instead he attributed it to the 
veteran's long-standing middle ear infection and presbycusis.  
The examiner also noted that a considerable amount of time 
had lapsed between the veteran's separation from service and 
his complaints of hearing loss and tinnitus.  

In March 2006, the veteran submitted a medical opinion by the 
physician who had treated him for secretory otitis media.  
The physician opined that the veteran's hearing loss and 
tinnitus were certainly connected to the noise associated 
with his in-service basic training.  

Because of the conflicting medical opinions, the RO requested 
further VA examination for the veteran.  On VA examination 
for hearing loss in March 2007, the veteran reported that he 
did not notice tinnitus in the daytime.  It was only apparent 
when he laid down at night and did not keep him awake.  In 
contrast to the VA examination completed in October 2003, the 
examiner concluded that the veteran's hearing loss was most 
likely caused by in-service acoustic trauma, as the pattern 
of hearing loss was indeed characteristic of noise exposure.  
No opinion regarding tinnitus was offered at that 
examination.  

On VA examination for tinnitus in December 2007, the veteran 
could not recall if he experienced tinnitus while in service.  
He reported experiencing tinnitus currently about twice a 
week while lying down, lasting two or three minutes.  Similar 
to the October 2003 VA opinion, the examiner concluded that 
the frequency and duration of the veteran's tinnitus was not 
characteristic of tinnitus associated with noise exposure.  
The physician made that finding independent of the 2003 VA 
opinion and the 2006 private opinion, as those opinions were 
not made available to him.  However, the physician did review 
the veteran's claims file and his service medical records and 
concluded that the veteran's tinnitus had a later onset.  The 
physician opined the tinnitus was caused by other factors 
unrelated to service, such as the veteran's long-standing 
middle ear problems, which were not present in service.  

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.   Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, the Board assigns more probative value to the 
December 2007 opinion finding that the veteran's tinnitus had 
a later onset and was more than likely caused by factors 
unrelated to service, rather than the March 2006 private 
physician opinion that the veteran's tinnitus was related to 
his in-service noise exposure.  There is no evidence in the 
March 2006 opinion that the physician reviewed the veteran's 
record as a whole in conjunction with rendering the opinion.  
Because the record reflects that the veteran's tinnitus 
reportedly did not begin until many years after his 
separation from service, it is unclear whether the March 2006 
physician was aware of the length of time between service and 
the clinical onset of tinnitus, lessoning the probative value 
of the opinion.  That physician based the conclusion on the 
veteran's assertions but does not provide a medical rationale 
linking the veteran's current tinnitus to his in-service 
noise exposure.  In contrast, the December 2007 VA opinion 
was based on a review of the record, including the claims 
file and the veteran's service medical records, and was 
supported by an adequate rationale as to why the veteran's 
current tinnitus was not likely related to service 
connection.  Further, the December 2007 opinion comports with 
the October 2003 VA opinion.  Both opinions conclude that the 
veteran's current tinnitus is not characteristic of tinnitus 
associated with noise exposure.  While the veteran does have 
a history of in-service noise exposure, his lengthy post-
service history of middle ear problems, and the fact that the 
tinnitus described by the veteran has been determined to be 
inconsistent with tinnitus resulting from exposure to noise, 
render it unlikely that his current tinnitus is related to 
his period of active service.  Because the December 2007 
physician's finding of no relationship between the veteran's 
current tinnitus and his period of active service is more 
probative and persuasive than the March 2006 opinion, the 
Board finds that service connection is not warranted.  

Because of the length of time between the veteran's 
separation from service and the initial record of diagnosis, 
the veteran is not entitled to service connection for 
bilateral tinnitus on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

In statements in support of his claim, the veteran has 
asserted that he is entitled to service connection for 
bilateral tinnitus because it began during service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral tinnitus began many years after service 
and was not caused by any incident of service.  Therefore, 
the Board concludes that the tinnitus condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision in July 2004; and a statement of the case in January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
December 2007 supplemental statement of the case.  The 
veteran was sent additional notice in August 2008.  However, 
the Board finds that the issuance of a supplemental statement 
of the case is not required because no evidence was received 
after the December 2007 supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


